COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Shunta Yvonne Brown v. The State of Texas

Appellate case number:     01-12-01049-CR; 12-01050-CR

Trial court case number: 1206496; 1340301

Trial court:               263rd District Court of Harris County

         While appellant was on community supervision in cause 1206496, a grand jury returned
an indictment against her in cause 1340301, and, based on the allegations in the new indictment,
the State filed a motion to adjudicate her guilt in cause 1206496. Appellant filed a motion to
suppress in cause 1206496. The State filed a response to the motion in cause 1340301. The
caption on the trial court’s order denying the motion contains only cause number 1206496. After
the trial court denied the motion to suppress, appellant pleaded guilty in cause 1240301 and true
in cause 1206496, with the understanding of all parties and the trial court that she would be able
to appeal from the order denying the motion to suppress in both causes. The trial court then
signed findings of fact and conclusions of law in both cases, which state that the “Court reached
its conclusion denying the motion to suppress after considering the brief of both parties without
live testimony as the facts were undisputed by the parties.” The trial court further executed
certifications of appellant’s right to appeal in each case, indicating that both cases involved plea-
bargains, but that matters were raised by written motion and ruled on before trial, so that
appellant has the right to appeal.1
        Appellant has filed an unopposed motion to abate this appeal, to permit the trial court to
clarify whether the motion to suppress was considered in, and whether the trial court’s order
applies to, both causes. Both parties agree that the motion to suppress was intended to be filed in
both cases and that the appeal should be abated for clarification.

1      Because cause number 1206496 involved an adjudication of appellant’s guilt after she
       was placed on community supervision, it could not involve a plea-bargain as that term is
       used in Texas Rule of Appellate Procedure 25.2, and the certification is defective. See
       Tex. R. App. P. 25.2(a)(2); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).
       Nevertheless, the certification indicates that appellant has the right to appeal and we may
       therefore exercise jurisdiction over the appeal. See TEX. R. APP. P. 25.2(d) (“The appeal
       must be dismissed if a certification that shows the defendant has the right of appeal has
       not been made part of the record under these rules.”).
        We grant the motion, abate the appeal, and remand for the trial court to immediately
conduct a hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s counsel, Stanley Schneider, shall be present. Appellant shall also be present for the
hearing in person or, if appellant is incarcerated, at the trial court’s discretion, appellant may
participate in the hearing by closed-circuit video teleconferencing.2

       We direct the trial court to:

       (1) make a finding on whether the trial court considered the motion solely in cause
           1206496 or in both causes;
       (2) make a finding on whether the trial court’s order was rendered in or intended to
           apply to both cases or solely cause 1206496;
       (3) make any other findings and recommendations the trial court deems appropriate; and
       (4) enter written findings of fact, conclusions of law, and recommendations as to these
           issues, separate and apart from any docket sheet notations
        The trial court shall have a court reporter, or court recorder, record the hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s findings,
recommendations, and orders with this Court within 25 days of the date of this order. The court
reporter is directed to file the reporter’s record of the hearing within 25 days of the date of this
order. If the hearing is conducted by video teleconference, a certified recording of the hearing
shall also be filed in this Court within 25 days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The court coordinator of the trial court
shall set a hearing date and notify the parties.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court

Date: February 22, 2013




2      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.